IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                                No. 01-50429
                              Summary Calendar



NOAH JACKSON, JR.,

          Plaintiff-Appellant,

                                   versus

ANTHONY PRINCIPI, SECRETARY, DEPARTMENT OF VETERANS AFFAIRS,

          Defendant-Appellee.



          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-98-CA-313

                              October 17, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Noah Jackson appeals from the grant of summary judgment in

favor of the Secretary on his Title VII claims for reverse sex

discrimination     in   the   Secretary's     failure   to   promote,   and

subsequent demotion of, Jackson.            We review a grant of summary

judgment de novo, applying the same standard as the district




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court.1     We may affirm a summary judgment on any ground raised by

the movant below and supported by the record, even if it is not the

ground relied on by the district court.2              In the instant case,

Jackson has failed to produce evidence to establish a genuine issue

of material fact as to the Secretary's discriminatory motive in

Jackson's nonselection and reclassification in support of his

failure to promote and demotion claims.

       We assume without deciding that Jackson's claim for failure to

promote is not barred as untimely.3           Here, even if the claim was

timely and Jackson made out a prima facie case of discrimination,

Jackson     has    produced    no   substantial   evidence    to   support   his

contention        that   the   Secretary's   legitimate      nondiscriminatory

justification for his decision to promote Bernette Barksdale and

not Jackson was a pretext for sex discrimination, i.e., that the

true reason behind the Secretary's decision to promote Bernette

Barksdale was because Barksdale is a woman and Jackson is a man.4



       1
        Holtzclaw v. DSC Communications Corp., 255 F.3d 254, 257
(5th Cir. 2001).
       2
           Id. at 257-58.
       3
          Compare Wilson v. Sec'y, Dep't of Veterans Affairs, 65 F.3d
402,   404-05 (5th Cir. 1995); Pacheco v. Rice, 966 F.2d 904, 906-07
(5th   Cir. 1992); Oaxaca v. Roscoe, 641 F.2d 386, 389-90 (5th Cir.
Unit   A Apr. 1981), with, Munoz v. Aldridge, 894 F.2d 1489, 1494-95
(5th   Cir. 1990); Henderson v. United States Veterans Admin., 790
F.2d   436, 440-41 (5th Cir. 1986).
       4
        See Evans v. City of Houston, 246 F.3d 344, 350-51 (5th
Cir. 2001).

                                         2
The district court correctly found that the Secretary offered a

legitimate, nondiscriminatory reason for the decision, and Jackson

offers only speculation that this legitimate, nondiscriminatory

reason proffered by the Secretary was false and that intentional

discrimination based on Jackson’s sex was behind the selection.5

Contrary to Jackson's claim, there is evidence in the record that

the Human Resources Department determined Barksdale was qualified

for   the   position.      Moreover,    Jackson   failed     to   put   forward

substantial evidence that he was objectively more qualified than

Barksdale for the position.6 Although Jackson, as the nonmovant, is

entitled to have reasonable inferences drawn in his favor, those

inferences     must   be   based   on   more   than   mere   speculation     or

conjecture.7    The inferences that Jackson urges in support of his

failure to promote claim are not, and so summary judgment was

appropriate in favor of the Secretary.8

      We need not address whether the district court erred in

finding that Jackson did not make out a prima facie case in support

of his Title VII demotion claim, because Jackson has produced no


      5
        See Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398,
405-06 (5th Cir. 1999).
      6
       See Celestine v. Petroleos de Venezuella SA, No. 00-30171,
2001 WL 1090522, at *10 (5th Cir. Sept. 18, 2001).
      7
       See Ass'n of Cmty. Orgs. for Reform Now v. Fowler, 178 F.3d
350, 362 (5th Cir. 1999).
      8
        See Pratt v. City of Houston, 247 F.3d 601, 606-07 (5th
Cir. 2001).

                                        3
substantial evidence to support his contention that the Secretary's

admittedly    legitimate   nondiscriminatory    justification       for   his

reclassification was a pretext for sex discrimination.9             He again

offers only his own speculation and unsupported allegations of sex

discrimination in his nonselection in 1995 as evidence that his

reclassification was the product of sex discrimination.                   Such

speculation   will   not   preserve   his   demotion   claim   on   summary

judgment.

     AFFIRMED.




     9
         See Evans, 246 F.3d at 350-51.

                                      4